Citation Nr: 9914010	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, including headaches, dizziness, and memory loss.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral hearing 
loss with tinnitus. 


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from March 
1969 to March 1971.


REMAND

Upon a preliminary review of the case, the Board notes that, 
in correspondence from the veteran received by the RO in May 
1997, the veteran indicated that he was treated for some of 
his claimed health problems/disorders at the VA Medical 
Center (VAMC) in St. Louis, Missouri, including the John 
Cochran Division, from 1980 to 1996.  Nevertheless, the 
record neither contains the veteran's medical records from 
this VAMC, nor includes any evidence from this facility 
noting that such records are unavailable.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
medical records from the St. Louis VAMC are obtained, or that 
the record on appeal contains documentation indicating that 
such records are unavailable.

In addition, the veteran's May 1997 correspondence, indicated 
the veteran was treated for his various claimed disorders by 
Larry Wall from Marion, Illinois, in 1969; Rick Wall, Don 
Wall, and Afton Wall from Creal Springs, Illinois, in 1969; 
Bill Cross from New Burnside, Illinois, in 1985; and Jim 
Seagus from Marion, Illinois, in 1972.  Moreover, at the top 
of the first page of the correspondence, the veteran further 
indicated that the list of health care providers he was 
submitting was only a partial list of all the health care 
providers who had treated him over time.

In this regard, as the claims file does not contain any of 
the treatment records from the above listed private health 
care providers, and as the Board deems that any such records 
would be necessary for appellate review, the RO should 
ascertain whether such records exist and, if so, incorporate 
them into the veteran's file.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and request him to complete VA Forms 21-
4142 (Authorization for the Release of 
Information) for all private health care 
providers that have treated him for his 
various claimed disorders, including but 
not limited to Larry Wall from Marion, 
Illinois, in 1969; Rick Wall, Don Wall, 
and Afton Wall from Creal Springs, 
Illinois, in 1969; Bill Cross from New 
Burnside, Illinois, in 1985; and Jim 
Seagus from Marion, Illinois, in 1972.  
Subsequently, the RO should attempt to 
obtain these treatment records and 
associate them with the claims file.  If 
the search for the veteran's treatment 
records is negative, or if the veteran's 
response to the RO's inquiry regarding 
these treatment records is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

2.  The RO should attempt to obtain the 
veteran's treatment records from the VA 
Medical Center in St. Louis, Missouri, 
including the John Cochran Division, 
from 1980 to the present.  If the search 
for these records has negative results, 
the claims file must be properly 
documented with information obtained 
from the VA facility indicating that 
these records were not available.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

